Notice of Pre-AIA  or AIA  Status

The present application is being examined under the pre-AIA  first to invent provisions. 

Reissue Applications

1.	Reissue application 15/218,310 was filed 07/25/2016 as a continuation reissue of Application 13/678,413 filed on 11/15/2012 which issued as US RE46,082E which was a reissue of US 7,835,907 issued on 11/16/2010 from application 11/312,457 filed on 12/21/2005.
Because the instant reissue application was filed on or after September 16, 2012, the statutory provisions of the America Invents Act (“AIA ”) will govern this reissue proceeding and all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  37 CFR 1.171 through 1.178 are rules directed to reissue.
Because the effective filing date of the related original patent application that the reissue application is based on is not on or after March 16, 2013, the AIA  First Inventor to File (“AIA -FITF”) provisions do not apply.  Instead, the earlier ‘First to Invent’ provisions apply.

2.	This action is responsive to communications filed on 12/07/2020.

3.	Claims 1-15, 17, 21, and 25 have been cancelled.  Claims 16, 18-20, 22-24 and 26-27 are pending.  Claims 16, 20, and 24 have been further amended.
Reissues

4.	Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceeding in which Patent No. 7,835,907 and/or RE46,082 is or was involved. These proceedings would include any trial at the Patent Trial and Appeal Board, interferences, reissues, reexaminations, supplemental examinations, and litigation. 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is material to patentability of the claims under consideration in this reissue application.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.

Claim Rejections - 35 USC § 251

6.	Claims 16, 18-20, 22-24, 26 and 27 are rejected under 35 U.S.C. 251 as being an improper recapture of broadened claimed subject matter surrendered in the application for the patent upon which the present reissue is based. See Greenliant Systems, Inc. et al v. Xicor LLC, 692 F.3d 1261, 103 USPQ2d 1951 (Fed. Cir. 2012); In re Shahram Mostafazadeh and Joseph O. Smith, 643 F.3d 1353, 98 USPQ2d 1639 (Fed. Cir. 2011); North American Container, Inc. v. Plastipak Packaging, Inc., 415 F.3d 1335, 75 USPQ2d 1545 (Fed. Cir. 2005); Pannu v. Storz Instruments Inc., 258 F.3d Hester Industries, Inc. v. Stein, Inc., 142 F.3d 1472, 46 USPQ2d 1641 (Fed. Cir. 1998); In re Clement, 131 F.3d 1464, 45 USPQ2d 1161 (Fed. Cir. 1997); Ball Corp. v. United States, 729 F.2d 1429, 1436, 221 USPQ 289, 295 (Fed. Cir. 1984).  A broadening aspect is present in the reissue which was not present in the application for patent.  The record of the application for the patent shows that the broadening aspect (in the reissue) relates to claimed subject matter that applicant previously surrendered during the prosecution of the application.  Accordingly, the narrow scope of the claims in the patent was not an error within the meaning of 35 U.S.C. 251, and the broader scope of claim subject matter surrendered in the application for the patent cannot be recaptured by the filing of the present reissue application.
It is noted that the following is the three step test for determining recapture in reissue applications (see: MPEP 1412.02(I)):
 “(1) first, we determine whether, and in what respect, the reissue claims are broader in scope than the original patent claims; 
(2) next, we determine whether the broader aspects of the reissue claims relate to subject matter surrendered in the original prosecution; and 
(3) finally, we determine whether the reissue claims were materially narrowed in other respects, so that the claims may not have been enlarged, and hence avoid the recapture rule.”
(Step 1: MPEP 1412.02(A))  In the instant case, and by way of the amendment, Applicant seeks to broaden independent claims 16, 18-20, 22-24, 26 and 27 in this reissue at least by deleting/omitting the patent claim language requiring, “dequantizing quantized spectrum components, of decoded spectral signals, surrounded by spectrum components during an encoding of the input bitstream that were quantized to non-zero within the encoding.”
(Step 2: MPEP 1412.02(B))  The record of the prior 11/312,457 application prosecution indicates that in the responses filed on 11/09/2009 and 05/12/2010, Applicant argued in an attempt to overcome the applied prior art references that they did not disclose “dequantizing quantized spectrum components, of decoded spectral signals, surrounded by spectrum components during an encoding of the input bitstream that were quantized to non-zero within the encoding".  Specifically on page 7 of the response on 05/12/2010, Applicant argued, “Accordingly, spectrum components that are decoded have been described as having been surrounded by spectrum components that were previously quantized to zero during the corresponding encoding of the spectrum components.  Thus, the decoded spectrum components must not have been for spectrum components that were surrounding the corresponding spectrum components and must not have been the spectrum components that were quantized to zero”
Further, on 07/09/2010, Examiner noted in the Reasons for Allowance that the prior art did not teach “dequantizing quantized spectrum components, of decoded spectral signals, surrounded by spectrum components during an encoding of the input bitstream that were quantized to non-zero within the encoding” among other features.  
Subject matter is previously surrendered during the prosecution of the original application by reliance on an argument/statement made by applicant that a limitation of 
Therefore, in the instant case the claimed limitations recited above are surrendered subject matter and some of the broadening of the reissue claims, as noted above, are clearly in the area of the surrendered subject matter.
(Step 3: MPEP 1412.02(C)) It is noted that reissue claims 16, 18-20, 22-24, 26 and 27 were not materially narrowed in other respects that relate to the surrendered subject matter to avoid recapture.


Claim Rejections - 35 USC § 103

9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

10.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:


11.	Claims 16, 18-20,22-24 and 26-27 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chen, US 2003/0115042 in view of Truman, US 7,447,631 and Pan, US 5,692,102.

Regarding claim 16, Chen discloses a method of filling noise in a decoding apparatus.  See figure 4 and paragraphs [0104]-[0111] disclosing an audio decoder and adding noise for the bands.
Chen discloses dequantizing quantized spectrum components from a bitstream.  See paragraphs [0104]-[0111] disclosing dequantizing quantized spectrum components from a bitstream.
Chen discloses dequantizing a noise level of a subband from a bitstream in order to obtain a dequantized noise level.  See paragraph [0110]-[0111] disclosing demux 410 sends information regarding the noise substitution and other parameters related to noise for noise generation and where noise is substituted.  
Chen discloses generating a respective noise component using the dequantized noise level from the bitstream.  See figure 4 and paragraph [0110] which discloses a noise generator (440) receives information indicating which bands are noise substituted as well as any parameters for the form of the noise.  The noise generator generates the patterns for the indicated bands.
replacing the spectrum component set to zero with the respective noise component.  See figure 4 and paragraph [0111] disclosing adding the noise patterns received from the noise generator for the noise-substituted bands.
Chen discloses generating a digital audio signal, based on the replacing and the spectrum component set to non-zero of the subband for audio reproduction.  See paragraph [0111] where noise components and the partially reconstructed frequency components are added.  
Chen does not explicitly disclose that the spectrum components are for each spectrum component set to zero other than each spectrum component set to non-zero or replacing the spectrum component set to zero with the respective noise component; wherein in the replacing, a frequency range of spectrum components set to zero around the spectrum component set to non-zero for which the respective noise components are to be replaced, around the spectrum component set to non-zero is determined on a frame length.
However, Truman discloses generating a noise component using the dequantized noise level for every residue spectrum component set to zero other than the spectrum components set to non-zero.  See column 2, lines 61-67 (bands contain a mixture of QTZ and non-zero), column 13, lines 20-21 (decoder uses this for adapting a scaling envelope), column 12, lines 40-42 (generation of noise like signals), column 8, lines 60-67 (generation of noise like signals), column 8, lines 60-67 (regions of QTZ is where filling is required) and column 1, lines 55-67 (determining which components are set to zero).   Truman discloses spectrum components surrounded by spectrum components during an encoding of the input bitstream that were quantized to zero for each spectrum component set to zero other than each spectrum component set to non-zero and replacing the spectrum component set to zero with the respective noise component; wherein in the replacing, a starting frequency of a frequency range of spectrum components set to zero for which the respective noise components are to be replaced, around the spectrum component set to non-zero is determined on a frame length, and the starting frequency depends on the frame length. Truman further discloses generating the audio information by applying a synthesis filterbank to the modified set of subband signals which meets the limitation, generating a digital audio signal, based on the replacing and the spectrum component set to non-zero of the subband for audio reproduction.  See column 3, lines 42-60 and column 9, lines 1-20.  See also figures 3-5.
It would have been obvious to a skilled artisan at the time of the invention to have modified the noise substitution as taught by Chen with the calculation of a noise level for spectrum components set to 0 as taught by Truman for the purpose of improving the perceived quality of audio and for retaining the signal level of the original audio signal because it would improve the noise substation in Chen to ensure that the generated noise at the decoder and the input signal have the same power.  See Truman col. 2 lines 5-9 and lines 26-61.  Furthermore, Chen discloses a similar processing when determining noise substitution is used, however does not specify as Truman does for which values this processing and what is transmitted.  
In addition to Truman suggesting that the noise component are generated using the dequantized noise level, Pan further teaches that the noise components are generated for each spectrum component set to zero other than each spectrum component set to non-zero (see column 5, lines 4-7, where zero detection unit detects when any frequency value is quantized to zero and injects noise to the quantized values and see col. 5, lines 22-24), wherein the residual-spectrum component set to zero are replaced with the noise components (See figure 4, steps 422 and 432, where zero regions replaced with noise for all frequency components that are zero).  Pan further discloses replacing the spectrum component with the respective noise component; wherein in the replacing, a starting frequency of a frequency range of spectrum components set to zero, for which the respective noise components are to be replaced, around the spectrum component set to non-zero is determined based on a frame length; the starting frequency depends on the frame length.  See column 5, lines 1-22 where the processed noise is injected into the quantized frequency domain samples that were quantized to zero.  Spectral components quantized to zero are replaced with noise and this is based on each frame.  See col. 5, lines 4-7 provides for the zero detection unit detecting whenever any frequency value in the frame of audio data is quantized to zero instead of detecting when all values of the subband are quantized to zero.  Further, Pan discloses injecting noise based on a noise energy profile which takes into account the frame size.  See column 3, lines 15-35, column 4, and figure 5.  See also column 3, lines 47-column 4, line 9 and column 5, lines 1-22 where the processed noise is injected into the quantized frequency domain samples that were quantized to zero for a pre-defined frequency region.  Spectral components quantized to zero are injected with noise for a specific frequency region.  Thus, Pan discloses the spectral region to which the noise component is to be replaces is determined on frame length. 
It would have been obvious to a skilled artisan at the time of the invention to have modified the noise substitution as taught by Chen in view of Truman with the generation of noise components for every frequency component set to zero based on frame length as taught by Pan for the purpose of providing high quality audio compression without causing perceptible distortions in the reconstructed audio signal.  See Pan col. 1, lines 5-7.  

Regarding claim 18, Chen discloses wherein the noise level is included in a bitstream transmitted to the decoding apparatus.  See [0110] where demux 410 

Regarding claim 19, Chen discloses wherein the noise level is included for a sub-band.   See [0110] where demux 410 sends information regarding noise substitution and other parameters related to noise for noise generation and where noise is substituted.  Chen does not disclose including at least one spectrum component quantized to zero; however, Truman discloses spectrum components surrounded by spectrum components during an encoding of the input bitstream that were quantized to zero within the encoding.  See column 1, lines 53-66 where the important spectra are determined based on the threshold and made non-zero where the other components are zeroed, which surround those that are above a threshold.  It would have been obvious to a skilled artisan at the time of the invention to have modified the noise substitution as taught by Chen with the calculation of a noise level for spectrum components set to 0 as taught by Truman for the purpose of improving the perceptual quality of audio (Truman col. 2 lines 5-9 and lines 41-43) which would benefit the noise substitution of Chen in order for the generated noise at the decoder to have the same power as the input signal.  Furthermore, Chen discloses a similar processing when determining noise substitution is used, however does not specify as Truman does for which values this processing and what is transmitted.  In addition to Truman suggesting that the noise component are generated using the dequantized noise level for every spectrum component set to zero, Pan further teaches that the noise components are generated for every residual-spectrum component set to zero (see column 5, lines 4-7, 

Claims 20 and 22-23 are drawn to the medium encoded with the instructions for executing the method of claims 16 and 18-19 respectively.  Accordingly, claims 20 and 22-23 are rejected under the same rationale used in claims 16 and 18-19 above.

Claims 24 and 26-27 are drawn to the apparatus corresponding to the method of claims 16 and 18-19 respectively.  Accordingly, claims 24 and 26-27 are rejected under the same rationale used in claims 16 and 18-19 above.

Response to Arguments

12.	It is noted that claims 16, 18-20, 22-24, 26 and 27 are rejected under 35 U.S.C. 251 as being an improper recapture of broadened claimed subject matter surrendered 
Regarding the rejections under 35 USC 103, Applicant argues the prior art references do not teach wherein in the replacing, a starting frequency of a frequency range of spectrum components set to zero, for which the respective noise components are to be replaced, around the spectrum component set to non-zero is determined based on a frame length, and the starting frequency depends on the frame length.  Applicant argues Pan merely discloses a “noise energy profile” which is distance from a frequency range of spectrum components for which respective noise components are to be replaced.  Applicant further argues Pan is silent regarding a starting frequency of a frequency range of spectrum components set to zero and depending on a frame length.  Applicant argues Truman merely discloses generating a noise component corresponding to a zero-valued spectral components and applying the noise component.  Further, Applicant argues Chen merely discloses receiving information indicating which bands in a block of data re noise substituted.  Accordingly, Applicant argues claims 16, 20, and 24 are patentable.
Examiner disagrees.  It is noted the combination of Chen, Truman, and Pan is relied upon to teach these features.  Regarding Applicant’s argument that Pan merely discloses a “noise energy profile” which is distinct from a frequency range of spectrum components for which respective noise components are to be replaced, Examiner disagrees.  Pan teaches injecting noise where the frequency range of spectrum components set to zero around the spectrum component set to non-zero for which the 
Regarding Applicant’s argument that Truman merely discloses generating a noise component corresponding to a zero-valued spectral components and applying the noise component, Examiner disagrees.  Truman discloses generating a noise component using the dequantized noise level for every residue spectrum component set to zero other than the spectrum components set to non-zero.  See column 2, lines 61-67 (bands contain a mixture of QTZ and non-zero), column 13, lines 20-21 (decoder uses this for adapting a scaling envelope), column 12, lines 40-42 (generation of noise like signals), column 8, lines 60-67 (generation of noise like signals), column 8, lines 60-67 (regions of QTZ is where filling is required) and column 1, liens 55-67 (determining which components are set to zero).   Truman discloses spectrum components surrounded by spectrum components during an encoding of the input bitstream that were quantized to zero within the encoding.  See column 1, lines 53-66 where the important spectra are determined based on the threshold and made non-zero where the other components are zeroed, which surround those that are above a threshold.  See column 13, lines 15-21 where a spectral level is transmitted for those below a threshold such as average power or RMS is sent as control information.  See also column 6, lines 30-32, and column 6, lines 32-37.  Truman discloses identifying within the set of subband signals a particular subband signal in which one or more spectral components have a non-zero value and in which a plurality of spectral components have a zero value, generating synthesized spectral components that corresponds to respective zero-
In view of the remarks above, the rejections are maintained.  

Conclusion

13.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kosowski can be reached on 571-272-3744.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RACHNA S DESAI/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
Conferees: